Citation Nr: 0426480	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for impairment of the right knee prior to August 
8, 2000.

2.  Entitlement to an initial evaluation in excess of 
30 percent for impairment of the right knee as of August 8, 
2000.

3.  Entitlement to an initial evaluation in excess of 
20 percent for impairment of the left knee prior to August 8, 
2000.

4.  Entitlement to an initial evaluation in excess of 
30 percent for impairment of the left knee as of August 8, 
2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. KG


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1997 and May 1999 rating decisions of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the June 1997 rating decision, the RO granted service 
connection for right knee impairment, status post 
arthroscopy, debridement of anterior cruciate and partial 
lateral meniscectomy, effective March 25, 1997, and denied 
service connection for a left knee disorder.  The RO informed 
the veteran that an "at once examination" was being 
scheduled regarding the right knee.  The veteran failed to 
appear for the scheduled examination, and the RO continued 
the noncompensable evaluation.  The veteran appealed the 
denial of service connection for a left knee disorder and 
stated that he was willing to report for a VA examination for 
the right knee.

In a December 1997 rating decision, the RO granted a 
20 percent evaluation for right knee impairment, effective 
March 25, 1997.  The veteran stated he wanted a higher 
evaluation.  In a September 2000 rating decision, the RO 
granted a 30 percent evaluation for right knee impairment, 
effective August 8, 2000.  The veteran asserts that he 
warrants higher evaluations both before and after August 8, 
2000.  

In the May 1999 rating decision, the RO granted service 
connection for left knee injury, status post repair of 
anterior cruciate ligament and partial medial meniscectomy 
and assigned a temporary total evaluation from July 7, 1997, 
to August 31, 1997, under the provisions of 38 C.F.R. § 4.30, 
and assigned a 20 percent evaluation, effective from March 
25, 1997, exclusive of the temporary total evaluation.  The 
veteran appealed the assignment of the 20 percent evaluation.  
In a September 2000 rating decision, the RO granted a 
30 percent for left knee injury, effective August 8, 2000.  
The veteran asserts that he warrants both a higher evaluation 
and an earlier effective date for the grant of the 30 percent 
evaluation.

In an April 2001 rating decision, the RO reclassified the 
service-connected right and left knees as impairment of the 
right knee and impairment of the left knee, respectively.  
The Board will use this classification throughout the 
decision for simplicity.

In April 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran and Dr. KG also 
provided testimony regarding claims for service connection 
for migraine headaches and a low back disorder, and it was 
agreed that the undersigned would later determine whether she 
had jurisdiction to consider these claims.  For the reasons 
listed in the March 2003 Board remand, the undersigned finds 
that the Board does not have jurisdiction to review these 
claims, as the veteran did not perfect an appeal by 
submitting a substantive appeal following the issuance of the 
August 2002 statement of the case, which covered these 
issues.  See 38 C.F.R. § 20.200 (2003) (appeal before Board 
consists of timely filed notice of disagreement in writing, 
and after the issuance of a statement of the case, a 
substantive appeal).  Accordingly, the Board finds that these 
issues are not currently before it.

The Board will, however, refer the veteran's application to 
reopen the claims for service connection for migraine 
headaches and a low back disorder to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Impairment of the right knee is manifested by 
periarticular pathology productive of painful motion and 
subsequently by arthritis and limitation of flexion.

2.  Prior to August 8, 2000, impairment of the right knee was 
manifested by no more than moderate recurrent subluxation or 
lateral instability.  

3.  As of August 8, 2000, impairment of the right knee was 
manifested by severe recurrent subluxation or lateral 
instability.  

4.  Impairment of the left knee is manifested by 
periarticular pathology productive of painful motion and 
subsequently by arthritis and limitation of flexion.

5.  Prior to and following August 8, 2000, impairment of the 
left knee was manifested by severe lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
impairment of the right knee, based upon periarticular 
pathology productive of painful motion, and subsequently 
degenerative joint disease with limitation of motion, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2003); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 
23-97 (July 1, 1997).

2.  The criteria for an initial evaluation in excess of 
20 percent for impairment of the right knee, based upon 
instability prior to August 8, 2000, and in excess of 
30 percent as of August 8, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2003).

3.  The criteria for a separate 10 percent evaluation for 
impairment of the left knee, based upon periarticular 
pathology productive of painful motion, and subsequently 
degenerative joint disease with limitation of motion, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.

4.  The criteria for an initial evaluation of 30 percent, but 
no more, for impairment of the left knee, based upon 
instability, prior to August 8, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the U.S. Court 
of Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, 18 Vet. App. at 117.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2003, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the veteran was 
advised, by way of the November 1997 and July 2000 statements 
of the case and the December 1997, September 2000, April 
2001, and July 2003 supplemental statements of the case, of 
the pertinent law and regulations and what the evidence must 
show in order to substantiate his claims for increased 
ratings.  The Board, therefore, believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and that 
the statements of the case and the supplemental statements of 
the case clarified what evidence would be required to 
establish higher ratings for the service-connected right and 
left knee disorders.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that a July 2003 
supplemental statement of the case contained the new duty-to-
assist and reasonable doubt regulations codified at 38 C.F.R. 
§§ 3.102 and 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative have identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
matter being decided herein for yet more development, as a 
remand has already been done for this purpose, which occurred 
in March 2003.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

Service medical records show that the veteran injured his 
right knee in December 1984 while playing basketball.  He 
underwent an arthroscopy in May 1986 with good results.  By 
separation, the veteran did not report knee pain.  Service 
connection for the left knee was granted based upon it being 
secondary to the service-connected impairment of the right 
knee.

A May 1997 private medical record shows that the veteran 
reported that since his surgery on his right knee in service, 
his knee had done well with some discomfort, but that his 
left knee had been bothering him now.  The examiner stated 
that when the veteran walked, he tended to keep the left knee 
slightly flexed.  The veteran was able to walk on his tiptoes 
but that walking on his heels caused discomfort in his left 
knee.  Examination of the left knee revealed "fairly marked 
medial ligamentous laxity as well as anterior cruciate 
ligament laxity with a positive Lachman and anterior drawer 
test."  He noted the veteran had tenderness along the medial 
joint line.  The veteran had neutral extension and flexion to 
well over 90 degrees.  He noted the veteran had pain on 
rotational stress testing on the medial aspect of the knee.  
X-rays taken at that time were negative.  

A May 1997 magnetic resonance image (MRI) taken of the 
veteran's left knee revealed a tear of the anterior horn of 
the medial meniscus, anterior cruciate ligament tear, knee 
joint effusion, and probable cartilage tear of the posterior 
medial patella.  

An October 1997 VA examination report shows that the veteran 
reported experiencing pain every day in both of his knees, to 
include weakness, stiffness, fatigability, and lack of 
endurance.  He stated that the pain would flare-up more on 
the left and that during those times he could not walk across 
the room.  The veteran estimated that such occurred 
approximately three times a month.  He denied swelling or 
redness, and stated he took Motrin on a daily basis for the 
pain.  Physical examination revealed that both knees had 
active range of motion from 0 to 120 degrees.  Passive 
flexion was to 100 degrees, which was limited by pain in the 
joint.  The examiner noted that pain began at between 95 to 
100 degrees.  He reported that instability had been noted on 
prior occasions but that such was not demonstrable today.  
The examiner stated that during flare-ups, which were of 
short duration, that there was increasing weakness and lack 
of endurance.  He entered diagnoses of status post 
debridement of anterior cruciate and partial lateral 
meniscectomy with present instability of the right knee and 
status post arthroscopic surgery with history of degenerative 
joint disease.  The examiner noted that the veteran had 
undergone an MRI at the time of his surgery and that he asked 
the veteran to submit it.  The x-ray taken of the right knee 
was normal.

A December 1998 VA examination report shows that the veteran 
complained of bilateral knee pain.  Physical examination 
revealed range of motion of the right knee was from 10 to 
110 degrees.  The examiner stated that all ligaments were 
intact and that passive range of motion elicited crepitation 
and pain.  Examination of the left knee revealed that range 
of motion was from 5 to 95 degrees.  There was a 2+ anterior 
drawer sign and laxity of both the medial and lateral 
collateral ligaments.  Passive range of motion elicited 
crepitation and pain.  X-rays of both knees were done.  The 
right knee showed early degenerative arthritis changes 
manifested by some osteophytic lipping of the medial and 
lateral femoral condyles.  The left knee x-ray showed an 
ossific body located just medial to the medial condyle of the 
femur.

A February 1999 private medical record shows that the veteran 
complained of pain and swelling in the left knee.  He noted 
the veteran had brought with him the surgical records from 
his July 1997 arthroscopic surgery, which showed that the 
veteran had a medial meniscus tear and that he underwent a 
partial meniscectomy.  He noted that the records also showed 
"Grade III chondromalacia of the patella."  

An April 1999 VA examination report shows that the veteran 
reported that his left knee would give out on him about once 
a month and he had swelling about once a week.  He also 
reported that his left knee had done well for about a year, 
but that it had started to buckle thereafter.  The examiner 
noted that the veteran did not appear to be in any discomfort 
and that he did not have any external support.  Examination 
of the left knee revealed no swelling, effusion, or synovial 
thickening in the knee.  He had mild medial collateral 
ligament laxity and a very positive anterior drawer test, as 
well as Lachman test.  Range of motion was from 5 degrees of 
hyperflexion to 120 degrees of flexion.  The examiner noted 
that he veteran volunteered discomfort during flexion beyond 
100 degrees.  He stated the veteran had tenderness along the 
medial joint line.  Examination of right knee revealed range 
of motion from 0 to 130 degrees, with apprehension on the 
part of the veteran beyond 90 degrees.  There was a positive 
anterior drawer test and a positive Lachman's test.  There 
was pain on rotational stress test both medially and 
laterally.  As to the right knee, the examiner diagnosed 
right knee joint post-traumatic degenerative joint disease, 
mild to moderate, status post open arthrotomy debridement of 
the anterior cruciate ligament and partial lateral 
meniscectomy.  He noted that currently the veteran had 
anterior cruciate ligament deficient knee with possible early 
degenerative changes.  As to the left knee, the examiner 
diagnosed left knee anterior cruciate deficiency status post 
arthroscopic surgery and partial medial meniscectomy and 
patellofemoral degenerative changes.

A March 2000 VA outpatient treatment report shows that the 
veteran was seen with complaint of left knee pain.  He stated 
that he had frequent locking, catching, and giving way, which 
had decreased his physical activity significantly.  The 
examiner stated that the left knee was not erythematous but 
there was mild swelling.  Range of motion was to 120 degrees.  
There was minimal joint line tenderness.  

An August 2000 VA examination report shows that the veteran 
reported that he had begun wearing knee braces on both knees 
because he was afraid of falling.  Range of motion was from 0 
to 92 degrees on the left and 0 to 106 degrees on the right  
He had 1+ effusion on the right and 2+ effusion on the left.  
He had a 15 millimeter Lachman's bilaterally and a 4+ pivot 
bilaterally, which was markedly painful to the veteran.  He 
also had medical joint line tenderness on the left.  The 
examiner noted he had reviewed the December 1998 x-rays.  He 
entered diagnoses of severe instability, bilateral knees, due 
to anterior cruciate ligament insufficiency.

At the April 2004 hearing, the veteran testified that he 
filed his claims for service connection for the left and 
right knees in 1997 because that was when his knees had begun 
to affect his employment and he needed surgery for his left 
knee.  He stated he had constant pain in both knees and that 
he had to use a cane on and off.  The veteran testified he 
felt he warranted higher ratings than those assigned by the 
RO.

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
impairment of the right and left knees.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003). 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2003).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003). 

Under Diagnostic Code 5261, knee extension limited to 
5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 
30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 
45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

Under 38 C.F.R. § 4.59 (2003), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Impairment of the right knee

The RO has evaluated the veteran's service-connected 
impairment of the right knee under Diagnostic Code 5257 as 
follows:

20 percent 		from March 25, 1997
30 percent 		from August 8, 2000

1.  Limitation of motion

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of motion of the right 
knee with both periarticular pathology productive of painful 
motion and arthritis.  

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  
Here, the veteran's limitation of motion throughout the 
appeal has been less than full, particularly with flexion.  
Full flexion is to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
The veteran's flexion has been 120 degrees and less.  Each 
examiner reported that the veteran had objective painful 
motion when the veteran performed range of motion.  The 
veteran was subsequently found to have early degenerative 
changes in the right knee.  The above-described clinical 
findings establish that the veteran has periarticular 
pathology productive of painful motion in the right knee or 
arthritis, which warrants a separate 10 percent evaluation 
for the right knee.  See 38 C.F.R. § 4.59; Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991); Martin v. Derwinski, 1 
Vet. App. 411 (1991).  

The Board notes that the veteran's range of motion during the 
appeal has been as follows: 0 to between 95 and 100 degrees 
of flexion in October 1997, 10 to 110 degrees of flexion in 
December 1998, 0 to 90 degrees of flexion in April 1999, and 
0 to 106 degrees of flexion in August 2000.  Thus, the 
veteran has essentially full extension (only one time was his 
extension reported as less than 0 degrees) and limitation of 
flexion which comes no where near what is necessary for a 
compensable rating.  See 38 C.F.R. § 4.71, Plate II.  The 
preponderance of the evidence is against a finding that the 
veteran's right knee warrants a compensable evaluation for 
limitation of extension under Diagnostic Code 5261, or a 
compensable evaluation for limitation of flexion under 
Diagnostic Codes 5260, and therefore the veteran's service-
connected impairment of the right knee warrants no more than 
a separately assigned 10 percent evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran has 
reported pain, weakness, fatigability, and lack of endurance.  
In April 1999, the examiner found no swelling, effusion, or 
synovial thickening of the knee.  In October 1997, the 
examiner stated that the veteran would experience increased 
weakness and lack of endurance during a flare-up, however, 
the Board finds that the 10 percent evaluation contemplates 
the veteran's flare-ups.  See 38 C.F.R. § 4.1 (2003) 
(Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  

In order for the right knee disability to warrant a 
20 percent evaluation, the veteran's right knee would need to 
have the functional equivalent of limitation of flexion to 
30 degrees or limitation of extension to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Again, the veteran's 
limitation of flexion has been no less than 90 degrees and 
limitation of extension has been full for the majority of the 
time.  The preponderance of the evidence is against a finding 
that the service-connected impairment of the right knee is 
any more than 10 percent disabling even taking into 
consideration limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than the 20 
and 30 percent evaluations that had been assigned to the 
right knee, he is correct, and the Board has granted him a 
separate 10 percent evaluation based upon limitation of 
motion and arthritis with periarticular pathology productive 
of painful motion.  Taking the veteran's contentions and 
testimony into account and the medical findings, a 
separately-assigned evaluation in excess of 10 percent is not 
warranted based upon arthritis and limitation of motion.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra for 
impairment of the right knee based upon limitation of motion 
and arthritis.

2.  Instability

The Board has carefully reviewed the evidence of record and 
finds the preponderance of the evidence is against an initial 
evaluation in excess of 20 percent based upon instability of 
the right knee prior to August 8, 2000, and an initial 
evaluation in excess of 30 percent as of August 8, 2000.  
Prior to the August 8, 2000, examination, the veteran's 
instability of the right knee was no more than moderate.  In 
the October 1997 examination report, the examiner noted that 
the veteran had been diagnosed with instability of that knee 
previously, but that he was unable to demonstrate such at 
that time.  In April 1999, the examiner stated that the 
veteran had a positive anterior drawer test and a positive 
Lachman's test.  At that time, the veteran was in receipt of 
a 20 percent evaluation based upon instability.  Such 
findings in the October 1997 and April 1999 examination 
reports do not show instability that is any more than 
moderate.  Therefore, the preponderance of the evidence is 
against a finding that the right knee warrants any more than 
a 20 percent evaluation prior to August 8, 2000.

At the time of the August 8, 2000, examination, the examiner 
stated that the veteran had both a positive Lachman's test an 
a 4+ pivot, which was markedly painful to the veteran.  Such 
findings established that on that date, the veteran's lateral 
instability was severe.  The Board notes that the 30 percent 
evaluation is the maximum evaluation under Diagnostic Code 
5257, and thus he cannot obtain a higher evaluation under 
that Diagnostic Code.  An evaluation in excess of 30 percent 
is not available unless the veteran's knee is ankylosed, 
which it is not, or if the veteran's extension was limited to 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 
5261 (2003).  Neither of these findings has been shown by the 
evidence.  

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 20 percent prior to August 8, 
2000, based upon instability under DeLuca, 8 Vet. App. 202; 
however, Diagnostic Code 5257 is not predicated on loss of 
range of motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply to this part of the veteran's 
claim.  Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding 
that Diagnostic Code 5257 is not predicated on loss of range 
of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to a disability rated under that Diagnostic Code).  
Therefore, the Board has not considered DeLuca in determining 
whether an evaluation in excess of 20 percent, based upon 
instability, is warranted for the right knee prior to August 
8, 2000.  

The veteran is competent to report his symptoms, and the 
Board finds that even accepting the veteran's report of 
symptoms, no more than a 20 percent evaluation is warranted 
based upon instability prior to August 8, 2000, and no more 
than a 30 percent evaluation as of August 8, 2000.  To this 
extent, the preponderance of the evidence is against his 
claim for an initial evaluation in excess of 10 percent for 
the left knee based upon instability, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra, different 
than the staged rating decided by the RO for the impairment 
of the right knee based upon instability.  The effect of the 
Board's decision is that the veteran now has a combined 30 
percent rating for impairment of the right knee prior to 
August 8, 2000, and a combined 40 percent rating as of August 
8, 2000.  See 38 C.F.R. § 4.25, Table I.

B.  Impairment of the left knee

The RO has evaluated the veteran's service-connected 
impairment of the left knee under Diagnostic Code 5257 as 
follows:

  20 percent 		from March 25, 1997
100 percent		from July 7, 1997
  20 percent 		from September 1, 
1997
  30 percent 		from August 8, 2000

The Board notes that the assignment of the 100 percent 
evaluation is not at issue, as that is the maximum evaluation 
that the veteran can obtain for the service-connected left 
knee, and a higher evaluation is not available.  Thus, the 
only issues before the Board is whether the veteran's left 
knee warrants an initial evaluation in excess of 20 percent 
prior to August 8, 2000, and in excess of 30 percent as of 
August 8, 2000.

1.  Limitation of motion

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of motion of the left 
knee with both periarticular pathology productive of painful 
motion and arthritis, for the same reasons it found that a 
separate 10 percent evaluation was warranted for the right 
knee.  The veteran's limitation of flexion of the left knee 
has been less than full throughout the appeal period.  Like 
the right knee, the veteran's flexion of the left knee has 
been 120 degrees and less.  Each examiner reported that the 
veteran had objective painful motion when the veteran 
performed range of motion.  The clinical findings establish 
that the veteran has periarticular pathology productive of 
painful motion in the left knee or arthritis warranting a 
separate 10 percent evaluation for the left knee.  See 
38 C.F.R. § 4.59; Ferguson, 1 Vet. App. 428; Martin, 1 Vet. 
App. 411.  

The Board must consider whether a separate initial evaluation 
in excess of 10 percent, based upon painful motion, is 
warranted and finds that the preponderance of the evidence is 
against such a finding.  The Board notes that the veteran's 
range of motion during the appeal has been as follows: 0 to 
more than 90 degrees of flexion in May 1997, 0 to between 95 
and 100 degrees of flexion in October 1997, 5 to 95 degrees 
of flexion in December 1998, 5 degrees to 100 degrees of 
flexion in April 1999, and 0 to 92 degrees of flexion in 
August 2000.  Thus, the veteran has essentially full 
extension (two times he was reported to have 5 degrees of 
extension) and limitation of flexion which is noncompensable.  
The preponderance of the evidence is against a finding that 
the veteran warrants a compensable evaluation for limitation 
of extension under Diagnostic Code 5261, nor a compensable 
evaluation for limitation of flexion under Diagnostic Codes 
5260, and therefore the veteran's service-connected 
impairment of the left knee warrants no more than a 
separately assigned 10 percent evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the left knee is not 
warranted based on the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca, 8 Vet. App. 202.  The veteran has 
reported pain, weakness, fatigability, and lack of endurance.  
In April 1999, the examiner found no swelling, effusion, or 
synovial thickening of the knee.  In October 1997, the 
examiner stated that the veteran would experience increased 
weakness and lack of endurance during a flare-up, however, 
the Board finds that the 10 percent evaluation contemplates 
the veteran's flare-ups.  See 38 C.F.R. § 4.1.  Again, the 
veteran's limitation of motion would not warrant a 
compensable evaluation under Diagnostic Codes 5260 and 5261.  
In order for the left knee disability to warrant a 20 percent 
evaluation, the veteran's left knee would need to have the 
functional equivalent of limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Again, the veteran's 
limitation of flexion has been no less than 90 degrees and 
limitation of extension has been, at worst, 5 degrees.  The 
preponderance of the evidence is against a finding that the 
service-connected impairment of the left knee is any more 
than 10 percent disabling even taking into consideration 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than the 20 
and 30 percent evaluations that had been assigned, he is 
correct, and the Board has granted him a separate 10 percent 
evaluation based upon limitation of motion and arthritis with 
periarticular pathology productive of painful motion.  Taking 
the veteran's contentions and testimony into account and the 
medical findings, a separately-assigned evaluation in excess 
of 10 percent is not warranted based upon arthritis and 
limitation of motion.  To this extent, the preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra for the 
impairment of the left knee based upon limitation of motion 
and arthritis.

2.  Instability

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 30 percent 
evaluation based upon instability of the left knee prior to 
August 8, 2000, but that the preponderance of the evidence is 
against an evaluation in excess of 30 percent throughout the 
appeal period.  Prior to the August 2000 VA examination 
report, the veteran's left knee was shown to have severe 
instability.  A May 1997 private medical record shows that 
the examiner found that the veteran had "fairly marked 
medial ligamentous laxity as well as anterior cruciate 
ligament laxity with a positive Lachman and anterior drawer 
test."  At the time of the December 1998 VA examination, the 
veteran had 2+ anterior drawer sign and laxity of both the 
medial and collateral ligaments.  In the February 1999 
examination report, the examiner noted that he had reviewed 
the surgical records from the veteran's 1997 surgery on his 
left knee, which showed Grade III chondromalacia of the 
patella.  The Board finds that such clinical findings 
establish that the veteran's lateral instability in the left 
knee was severe prior to the August 8, 2000, examination.  

The Board is aware that at the time of the October 1997 
examination, the examiner was unable to find any laxity, 
however, the preponderance of the evidence establishes severe 
laxity prior to the August 2000 VA examination.  Accordingly, 
a 30 percent evaluation for the left knee is granted prior to 
August 8, 2000.  A 30 percent evaluation is the maximum 
evaluation under Diagnostic Code 5257, and thus the veteran 
cannot obtain a higher evaluation under that Diagnostic Code 
for instability of the left knee.  As stated above, an 
evaluation in excess of 30 percent is not available unless 
the veteran's knee is ankylosed, which it is not, or if the 
veteran's extension was limited to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256, 5261 (2003).  Neither of these 
findings has been shown by the evidence.  Also as stated 
above, the application of DeLuca is not implicated in 
considering whether an evaluation in excess of 30 percent is 
warranted based upon functional impairment.  See Johnson, 9 
Vet. App at 11.  

The veteran is competent to report his symptoms.  To the 
extent that he stated he warranted an evaluation in excess of 
20 percent prior to August 8, 2000, for the service-connected 
impairment of the left knee, he was correct, and the Board 
has granted a 30 percent evaluation throughout the appeal 
period (excluding the assignment of the temporary total 
evaluation).  However, to the extent that the veteran has 
asserted that his left knee warrants more than a 30 percent 
evaluation based upon instability, the Board finds that the 
preponderance of the evidence is against his claim for the 
reasons stated above, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra, different 
than the staged rating decided by the RO for the impairment 
of the left knee based upon instability.  The effect of the 
Board's decision is that the veteran now has a combined 40 
percent rating for impairment of the left knee as of March 
25, 1997.  See 38 C.F.R. § 4.25, Table I.




ORDER

Entitlement to a separate 10 percent evaluation for arthritis 
and painful limitation of motion in the right knee is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
prior to August 8, 2000, and in excess of 30 percent as of 
August 8, 2000, for impairment of the right knee, based upon 
recurrent subluxation or lateral instability, is denied.

Entitlement to a separate 10 percent evaluation for arthritis 
and painful limitation of motion in the left knee is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an initial evaluation of 30 percent for 
impairment of the left knee, based upon recurrent subluxation 
or lateral instability, as of March 25, 1997, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an initial evaluation in excess of 30 percent 
for impairment of the left knee, based upon recurrent 
subluxation or lateral instability, is denied.



_________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



